TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 24, 2021



                                      NO. 03-19-00753-CV


                            Manana Entertainment, Inc., Appellant

                                                  v.

          Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
              Ken Paxton, Attorney General of The State of Texas, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on September 30, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in that portion of the trial court’s judgment dismissing appellant’s claim for declaratory relief.

Therefore the Court affirms that portion of the trial court’s judgment dismissing appellant’s

claim for declaratory relief. The Court further holds that there was reversible error in that

portion of the trial court’s judgment dismissing appellant’s claim under Chapter 112 of the Texas

Tax Code. Therefore, the Court reverses that portion of the trial court’s judgment dismissing

appellant’s claim under Chapter 112 of the Texas Tax Code and remands the case to the trial

court for further proceedings consistent with this Court’s opinion. Appellees shall pay all the

costs related to this appeal, both in this Court and in the court below.